Citation Nr: 0723541	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  00-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971.  He died in April 1998.  The appellant is the 
veteran's widow.

This matter comes before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) on appeal 
from a rating decision of the VA Regional Office (RO) in 
Muskogee, Oklahoma that denied service connection for the 
cause of the veteran's death.  The veteran was afforded a 
personal hearing at the RO in November 1999.  The 
transcript is of record.

The Board denied the veteran's claim in May 2002 and an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court) ensued.  In response to a joint motion by 
the parties, the Court vacated the Board's decision in 
January 2003, and remanded the matter to the Board for 
further consideration.  The Board remanded the claim for 
further development in July 2003 and April 2006.  The case 
has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran died in April 1998 in a motor vehicle 
accident in which he sustained closed head and multiple 
traumas.

2.  At the time of death, service connection was in effect 
for post-traumatic stress disorder (PTSD).  A 100 percent 
schedular disability rating had been in effect for the 
PTSD from January 1, 1990.

3.  There is competent evidence of record that the 
service-connected PTSD or medication taken therefor was 
not a likely contributory cause of the veteran's fatal 
accident and injuries leading to the veteran's death.


CONCLUSION OF LAW

A service-connected disease or disability did not cause or 
materially or substantially contribute to the cause of the 
veteran's death, and the cause of death is not shown to 
have been incurred in or aggravated by service. 38 
U.S.C.A. § 1310 (West 2002 & Supp 2006); 38 C.F.R. § 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of 
the veteran's death.  She asserts that but for the effects 
of service-connected PTSD and medication that altered his 
mental status on the night of his fatal automobile 
accident, the veteran would not have died.  For these 
reasons, the appellant asserts that service connection for 
the cause of the veteran's death is warranted.  

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance 
to claimants in order to help them substantiate their 
claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) (2006).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  
Considering the record in light of the duties imposed by 
the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to 
fairly adjudicate the claim of entitlement to service 
connection for the cause of the veteran's death has been 
accomplished.  As evidenced by the statement of the case 
and the supplemental statements of the case, the appellant 
has been notified of the laws and regulations governing 
entitlement to the benefit sought, and informed of the 
ways in which the current evidence has failed to 
substantiate the claim.  

The Board finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in      
, the RO informed the appellant of what the evidence had 
to show to substantiate the claim, what medical and other 
evidence the RO needed from her, what information or 
evidence she could provide in support of the claim, and 
what evidence VA would try to obtain on her behalf.  Such 
notification has fully apprised the appellant of the 
evidence needed to substantiate the claim.  She has been 
advised to submit relevant evidence or information in her 
possession.  38 C.F.R. § 3.159(b).  In addition, in      , 
the RO provided additional correspondence to satisfy the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006) should service connection for the cause of death be 
granted. 

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary 
to substantiate the claim of entitlement to service 
connection for the cause of the veteran's death.  The RO 
has requested medical records from providers the veteran 
has identified and VA extensive private clinical records 
have been received and associated with the claims folder.  
The veteran provided testimony on personal hearings at the 
RO in November 2004 and March 2005.  As noted previously 
in this writing, the appellant failed to report for a 
hearing in January 2007.  There is no indication from the 
appellant or his representative that there is outstanding 
evidence that has not been considered with respect to the 
issues currently being considered.  The Board thus finds 
that further assistance from VA would not aid the 
appellant in substantiating these claims, and that VA does 
not have a duty to assist that is unmet with respect to 
the issues currently being adjudicated on appeal.  See 
38 U.S.C.A. § 5103A (a) (2); see also Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  Therefore, the claims of 
entitlement to service connection for bilateral hip 
disability and left carpal tunnel syndrome are ready to be 
considered on the merits. 

Law and regulations

To establish service connection for the cause of a 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service- connected disability to be the cause of death, it 
must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related thereto.  
For service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but, rather, there 
must have been a causal connection. 38 U.S.C.A. § 1310; 38 
U.S.C.A.; 38 C.F.R. § 3.312.

Factual Background

The postservice medical records reflect that service 
connection for PTSD was granted and a 30 percent 
disability rating was assigned, effective June 1, 1987.  
In accordance with the hearing officer's decision of 
November 1990, in a rating decision dated in November 
1990, the veteran was determined to be entitled to a 100 
percent schedular rating for his PTSD.  The effective date 
for the total schedular rating was January 4, 1988.  The 
veteran was given a temporary total disability rating for 
hospitalization based on service- connected disability 
from February 8, 1988.  Effective April 1, 1988, a 50 
percent disability rating was established.  A 100 percent 
schedular rating was granted, effective August 17, 1989.  
The veteran was given a temporary total rating based on 
hospitalization for his service-connected disability from 
November 6, 1989.  A prehospital rating of 100 percent was 
reestablished, effective January 1, 1990.

Of record are reports of VA outpatient visits, including 
one on April 6, 1998 where the veteran stated he was more 
depressed and had the return of the "blood-taste" in his 
mouth.  He described this as happening when he was doing 
badly.  He was also unhappy about his medication-surgical 
care both from VA and from a private facility pertaining 
to right-sided pain from an incisional hernia following 
gallbladder removal in 1989.  It was noted that he had 
been very irritable and was "tired of being tired".  It 
was recorded that he was "not suicidal but almost 
homicidal."  He mentioned that he had run out of his 
Diazepam the past February.  The veteran related that 
Trazadone did not seem to be working as well as because he 
still had insomnia.  He claimed that when he slept he 
would clench his jaw and awaken with a sore jaw and 
headache.  He stated he had had a few drinks on one 
occasion recently, "but I don't really have any desire to 
do any drinking."  Objective findings included calm and 
clear mental status.  An assessment was made that he was 
having an exacerbation of his PTSD which was mild in 
degree.  He was to continue taking 20 milligrams of 
Fluoxetine at breakfast and at lunch, three 100 milligram 
tablets of Trazadone at bedtime, and 10 milligrams of 
Diazepam three times each day.

On April 14, 1998, the veteran was seen again at the 
Fayetteville, Arkansas, outpatient clinic.  It was noted 
he was receiving 20 milligrams of Prozac twice a week for 
depression, Trazadone for sleep, and Diazepam for anxiety.  
He stated that he was separated from his wife because of a 
lot of conflict focused on an adult stepson, but hoped 
they were going to reconcile.  The veteran related that he 
was currently staying with a friend in Oklahoma.  
Reference was made to a number of significant health 
problems, including an irritable colon, and degenerative 
arthritis of the knees.  He described his worst time of 
year for PTSD as October through January, but he noted 
that he was apt to experience exacerbations unpredictably 
throughout the year.  The veteran complained of a long-
standing sleep pattern disturbance and stated it would 
take from 30 minutes to 5 hours to get to sleep, after 
which he would always awaken in 45 minutes to 1 hour.  
History included notation of a short fuse and frequent 
violence, but he said he had not acted out violently in 
over a year.  A period of suicidal ideation was noted in 
1985-86, just prior to an admission.  The veteran rated 
depression as 9+ on a 10 scale, and recent suicidal 
ideation noted.  Anxiety was rated at six, while sleep 
disturbance was rated as eight.  His PTSD was described as 
severe in degree.  It was noted that he would be seen in 
the clinic for further exploration of cognitive-supportive 
psychotherapy and crisis intervention with goals focused 
on helping him to understand his problems and to develop 
coping strategies for dealing with them.  He was scheduled 
to return on April 20th.

A death certificate was received in May 1998 showing that 
the veteran died on April [redacted], 1998 as a result of closed 
head trauma secondary to a motor vehicle accident.  Other 
significant conditions contributing to death were listed 
as multiple trauma secondary to the motor vehicle 
accident.  An autopsy was not performed.

An Official Oklahoma Traffic Collision Report dated in 
April 1998 was received showing that the veteran was  
traveling at a high rate of speed in a stolen vehicle when 
the car drifted off the roadway and hit a corner post of a 
fence.  It then rotated to a sideways position and rolled 
about 90 feet before striking a small tree.

The emergency room report revealed the veteran was brought 
to the facility via air evacuation after a high speed 
motor vehicle accident.  Emergency personnel reported to 
the emergency room physician that the veteran was an 
unrestrained driver in a high speed motor vehicle accident 
in which he left the road, hit a tree, and was thrown from 
the vehicle about 100 feet.  It was reported that upon 
arrival at the scene at 1:51A.M., the veteran was apneic 
and in asystole and cardiopulmonary resuscitation (CPR) 
was in progress.  He was intubated at the scene, 
intravenous access was initiated and CPR was maintained.  
They stated at no time during transit did the veteran 
regain a pulse or a rhythm other than asystole.  It was 
noted that the veteran was dead on arrival at the treating 
facility.  Following cessation of treatment deemed to be 
futile, impressions of dead on arrival; and status post 
high speed motor vehicle accident with blunt head, chest, 
and abdominal trauma were rendered.

Past history obtained from the veteran's wife and family 
was described as "very vague." It was reported that he was 
taking Valium he had received from VA.  They stated he had 
a history of near blindness in one eye and difficulty 
hearing with one ear.  They also reported a questionable 
myocardial infarction several years previously.

Of record is a May 1999 VA progress note indicating that a 
brief phone consultation had taken place that month.  The 
appellant offered a statement regarding the medication the 
veteran had been taking.  It was reported that Trazodone 
and Diazepam "can cause drowsiness and should be used with 
care while operating machinery."  A June 1999 medication 
profile for the veteran indicated that his medications 
over the years included Diazepam and Trazodone.

Statements made in July 1999 from a female cousin and a 
male cousin of the veteran are also of record.  The female 
cousin recalled that on the night of his death, the 
veteran visited her about 9:30 pm to talk. She stated he 
had been drinking, but that he did not drink any alcohol 
while he was with her.  She added that during the evening, 
she called the veteran's male cousin who came over.  She 
also stated that before he left her house, the veteran 
went into the bathroom and took some Valium, but that she 
did not know how many. T he male cousin indicated in his 
communication that as they were leaving the female 
cousin's house, the veteran went to his truck and said he 
was going home.

The appellant presented testimony on personal hearing in 
September 1999 to the effect that at the time of the 
veteran's death they were separated, but often saw each 
other.  Her representative postulated that he took too 
many Valiums the night of his death, became drowsy, and 
lost control of his car.  The representative asserted that 
the veteran's death was causally related to his service-
connected PTSD because Trazodone and Diazepam he was 
taking were medications prescribed by VA for treatment for 
service- connected disability.

Following the Board's April 2006 remand, the claims folder 
was referred to a VA physician for review and a medical 
opinion.  

In a report dated in May 2006, a VA examiner noted that 
the entire claims folder had been reviewed.  Background 
history was recited including a detailed and comprehensive 
exposition relating to the sedative properties of the 
psychotrophic drugs the veteran had been prescribed prior 
to his death relative to their probable effects.  The 
examiner concluded the report by stating that "[i]n my 
opinion, if it is assumed that the patient was taking the 
medications as prescribed and based upon the length of 
time the patient had been taking those prescribed 
medicines, I believe that it is not likely that they were 
a contribution to the patient's motor vehicle accident".  
The examiner added that if the veteran had been misusing 
the medications, particularly if taking them in an 
excessive amount, it would be much more likely that they 
were a causative agent.  It was pointed out that the 
veteran did have a history of drug and alcohol use 
concomitant with the prescribed medication that would 
increase the synergistic sedative effect from both agents 
and would also increase the chances that the prescribed 
medications might have contributed to the veteran's level 
of alertness.

Legal Analysis

It is asserted that medications the veteran took for his 
PTSD symptomatology could have made him drowsy, and that 
lethargy could have contributed to his losing control the 
motor vehicle he was driving in April 1998 leading to his 
death.  The appellant has submitted evidence that 
medications that the veteran took for his PTSD could cause 
drowsiness.  The Board finds that, without any eyewitness 
to the accident or other probative evidence of this 
theory, it would be pure conjecture to find the PTSD 
medication made the veteran drowsy or otherwise 
incapacitated him to the extent that it contributed to his 
fatal car accident.  The Board sought a VA medical opinion 
in this matter which found that it was not likely that the 
veteran's psychotropic medication contributed to the fatal 
motor vehicle accident in which he died.  It was added, 
however, that if the veteran had been taking his 
medication improperly or simultaneously using alcohol or 
other drugs, the sedative effects of the prescribed 
medication would be heightened.  The Board finds, however, 
that if the veteran misused his prescription drugs or took 
alcohol or other drugs in conjunction with them would be 
the subject of consideration for willful misconduct which 
is not at issue here.  See 38 C.F.R. §§ 3.1(n), 3.301 
(2006).  

The fact is that there is competent medical opinion in the 
record that it was not likely that that the veteran's 
psychotropic prescription drugs contributed to the motor 
vehicle accident in which he died.  It is well established 
that it is the province of trained health care providers 
to enter conclusions that require medical expertise, such 
as opinions as to diagnosis, causation and etiology. See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994). In this case, 
the VA examiner's May 2006 report clearly finds that the 
drugs prescribed for the veteran's service-connected 
psychiatric disorder would not incapacitated him to the 
extent that it contributed to his fatal car accident if 
taken as directed.  The record in this instance contains 
no competent medical evidence to the contrary that links 
the cause of death to service or service-connected 
disability. See also 38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).  While the appellant contends 
otherwise, as a layperson without medical training and 
expertise, she is not competent to provide an medical 
opinion on this matter. See Bostain v. West, 11 Vet. App. 
124, 127 (1998), Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, under the circumstances, service 
connection for the cause of the veteran's death must be 
denied. 

The Board has considered the doctrine of benefit of the 
doubt in this matter, but finds that the record does not 
provide an approximate balance of negative and positive 
evidence on the merits for a grant of the benefit sought 
on appeal. See 38 C.F.R. § 3.102 (2006).



ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


